 Exhibit 10.8

 

[tlogo_ex10-8.jpg]

 

Confidential portions of this document have been redacted and omitted pursuant
to a Request for Confidential Treatment filed with the Securities and Exchange
Commission (the "SEC") pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The redacted and omitted portions are indicated with the
notation “*” and have been filed separately with the SEC.

 

CONFIDENTIAL

 

September 21, 2016

 



Wael Fayad





c/o Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive, Suite 2000

Cambridge, MA 02140

 

Dear Wael:

 

Through this offer letter (the “Letter Agreement”), Enumeral Biomedical
Holdings, Inc. (with its subsidiaries, “Enumeral” or the “Company”) is pleased
to offer you the position of Chairman, President and Chief Executive Officer
commencing on or about September 21, 2016 (the “Effective Date”). As President
and Chief Executive Officer, you will report to and be subject to the
supervision of the Board of Directors of the Company (the “Board”). The Company
is employing you on a full time basis and you shall devote your full time
diligent professional efforts to the performance of your duties as Chairman,
President and Chief Executive Officer of the Company. In your capacity as the
Company’s Chairman, President and Chief Executive Officer, you will engage in
activities related to Enumeral’s business objectives, as has been discussed with
you by the members of the Board. The preceding will not be deemed to prevent you
from serving on the boards of other entities that do not compete with the
Company’s business and that do not entail material time commitments. You will
adhere to the business policies of the Company in the performance of your
duties, including without limitation as set forth in the Company’s Employee
Handbook and as the Company may otherwise or additionally establish.

 

You will receive a base salary at the rate of $325,000 per annum (the “Base
Salary”), payable in semi-monthly installments and subject to applicable
deductions and withholdings. At the discretion of the independent members of the
Board or the Compensation Committee thereof (the “Committee”), you will also be
eligible to earn a target bonus of up to 50% of your Base Salary, payable in
cash, within 75 days following the end of each fiscal year during the term of
employment, based on achievement of corporate objectives, achievement of your
objectives and Company’s finances (and ability to pay any such bonus), all as
determined by the Committee or the independent members of the Board and as set
forth in writing (and calculated on a pro rata basis for any period of less than
a full calendar year that you are employed by the Company).

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

You will work at the Company’s Cambridge, Massachusetts facility, but you will
not be required to permanently relocate at this time. The Company will reimburse
you for appropriate travel and hotel/temporary housing expenses in connection
with your work in the Company’s Cambridge, Massachusetts facility. In the event
that you and the Board subsequently determine that it is in the best interest of
the Company for you to relocate to Massachusetts, the Company will negotiate a
relocation package with you.

 

Subject to the approval of the independent members of the Board or the
Committee, the Company shall issue to you stock options to purchase 2,600,000
shares of the common stock of the Company (the “Common Stock”), with a grant
date price per share equal to the fair market value of one share of Common Stock
as of the date of grant (i.e., the closing sale price of one share of Common
Stock on the date of grant as reported on the OTC Markets, or, if there is no
such sale on that date, then on the last previous day on which there was such a
sale) (the “Options”). 850,000 of the Options shall be issued under the
Company’s 2014 Equity Incentive Plan, as amended (the “2014 Plan”), and
1,750,000 shall be issued subject to the terms and conditions provided in
Exhibit A. The Options issued under the 2014 Plan shall be treated as incentive
stock options to the maximum extent permitted by applicable law.

 

Subject to approval of the Board or the Committee, the Options will vest as
follows:

 

(a) 100,000 of the Options issued to you under the 2014 Plan shall vest and
become exercisable in full upon grant;

 

(b) 750,000 of the Options issued to you under the 2014 Plan shall vest and
become exercisable upon the Company entering into a collaboration and/or
licensing agreement with a corporate partner on terms acceptable to the Board
that provides the Company will receive at least $* in upfront fees upon signing;

 

(c) 750,000 of the remaining Options shall vest and become exercisable upon the
Company entering into a second (i.e., in addition to the agreement referenced in
(b) above) collaboration and/or licensing agreement with a corporate partner on
terms acceptable to the Board that provides the Company will receive at least $*
in upfront fees upon signing; provided that, in the event that the Company
enters into collaboration and/or licensing agreement(s) with one or more
corporate partners on terms acceptable to the Board that collectively provide
the Company will receive at least an aggregate of $* in upfront fees upon
signing, all of the Options listed in (b) and (c) of this paragraph shall vest
and become exercisable; and

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

(d) the remaining 1,000,000 Options shall vest and become exercisable upon the
closing of one or more equity financing transactions on terms acceptable to the
Board with aggregate gross proceeds to the Company of at least $* (which may
include proceeds from the exercise of some or all of the warrants issued in
connection with the Company’s July 2014 private placement offering); provided
that, in the event the Company raises at least $* in one or more transactions
(including proceeds from the exercise of some or all of the warrants issued in
connection with the Company’s July 2014 private placement offering), with at
least $* of the $* raised through non-dilutive collaboration and/or licensing
agreements, all of the Options listed in (b), (c) and (d) above shall vest and
become exercisable. For the avoidance of doubt, in all cases the Options shall
vest only in the event that you remain employed by the Company in good standing
at the time of any such event that triggers the vesting of Options set forth
above.

 

Upon the achievement of the milestones listed in both (b) and (c) in the
paragraph above, or, if earlier, upon the achievement of the milestone listed in
(d) in the paragraph above, the Company will negotiate a new employment
agreement with you.

 

For the avoidance of doubt, (i) if while you are employed as Chairman, President
and Chief Executive Officer, the Company achieves the milestones listed in both
(b) and (c) in the paragraph above, or, if earlier, upon the achievement of the
milestone listed in (d) in the paragraph above, and (ii) following such funding
achievement your employment with the Company is subsequently involuntarily
terminated without Cause (as defined below), then the Company will pay you your
Base Salary for a period of twelve (12) months following the date of the notice
of termination (the “Severance Benefits”); provided, that you continue to comply
with and not breach the terms of this Agreement (including the Obligations
Agreement) and that you enter into, comply with, and do not breach the terms of
a termination and release agreement in a form acceptable to the Company (the
“Release Agreement”); and provided further that in the event of noncompliance or
breach of this Agreement, the Obligations Agreement or the Release Agreement,
all severance payments shall immediately be terminated.

 

For the purposes of this Agreement, “Cause” shall be determined by the Board of
the Company acting in good faith and shall mean any of the following:

 

(i)your conviction by a court of competent jurisdiction of any felony involving
dishonesty, breach of trust or misappropriation or your entering of a plea of
nolo contendre thereto;

 

(ii)your commission of an act of fraud upon, or breaching your duty of loyalty
to, the Company or any of its subsidiaries;

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

(iii)your conviction for willful violation of any law, rule or regulation
governing the operation of the Company or any of its subsidiaries which is
punishable by imprisonment for six (6) months or more;

 

(iv)your substantial and continuing failure or refusal, after seven (7) days’
written notice thereof, to perform your job duties and responsibilities which
failure or refusal is committed in bad faith (other than failure or refusal
resulting from incapacity due to physical disability or mental illness);

 

(v)your breach of this Agreement (including the Obligations Agreement attached
hereto), which breach continues for more than seven (7) days after written
notice has been given to you, such notice setting forth in reasonable detail the
nature of such breach; or

 

(vi)your deliberate and willful disregard of the written rules or policies of
the Company, which result in a material and substantial loss, damage or injury
to the Company.

 

In the event a Change of Control (as defined below) occurs within the first six
(6) months following the Effective Date, and your employment with the Company is
terminated in connection with such Change of Control (and provided that you are
not at that time entitled to the Severance Benefits set forth above), then the
Company will pay you your Base Salary for a period of six (6) months following
the date of the notice of termination; provided, that you continue to comply
with and not breach the terms of this Agreement (including the Obligations
Agreement) and that you enter into, comply with, and do not breach the terms of
the Release Agreement; and provided further that in the event of noncompliance
or breach of this Agreement, the Obligations Agreement or the Release Agreement,
all severance payments shall immediately be terminated.

 

For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if any of the following conditions have occurred:

 

(i)the merger or consolidation of the Company with another entity, where,
immediately after the merger or consolidation:

 

a.the Company's stockholders immediately prior to the merger or consolidation
beneficially own (as such term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Act”)), directly or indirectly, less than
fifty percent (50%) of the of the voting shares of the surviving entity in the
consolidation or merger (or of its ultimate parent corporation, if any); or

  

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

b.persons who constitute the Board prior to the merger or consolidation cease to
constitute at least a majority of the board of directors of the surviving entity
in the consolidation or merger (or of its ultimate parent corporation, if any);
or

 

(ii)the sale of all or substantially all of the Company's assets.

 

In the event that the Company completes a financing transaction that includes
the exercise of some or all of the warrants issued in connection with the
Company’s July 2014 private placement offering, the independent members of the
Board or the Committee will evaluate your beneficial ownership position in the
Company and consider additional equity grants, as may be appropriate in the sole
discretion of the Board or the Committee.

 

You will be entitled to 15 days (i.e., three weeks) of paid time off per year to
be used for vacation time, and 5 days paid sick days and personal days (subject
to change in accordance with the Company’s vacation and sick time policies). A
maximum of five paid vacation days can be carried over from one calendar year
into the next calendar year. You will also be entitled to Company recognized
holidays.

 

You shall be authorized to incur reasonable expenses in the performance of your
duties. The Company shall reimburse you for all such expenses promptly after
presentation by you of itemized accounts of such expenditures, all in accordance
with the Company’s procedures and policies as adopted and in effect from time to
time.

 

The Company offers medical and dental insurance and flexible spending account
plans to its employees, and you will be eligible to participate in these plans
in accordance with the requirements of such plans. To the extent the Company
offers additional benefits, you will be eligible to participate in such programs
in accordance with the requirements of those programs. The Company reserves the
right to modify benefits from time to time as it deems necessary.

 

In accepting this position, you confirm that you are under no other employment
obligation nor are you bound by any other employment-related agreement. You also
acknowledge that this offer is for employment “at will,” which means that either
you or the Company can terminate the employment at any time and for any reason
or no reason at all. In connection with your employment, you will be required to
sign an Obligations Agreement, attached hereto, which will cover, among other
things, employee invention, non-disclosure, non-competition, and
non-solicitation agreement. In addition, you will be obligated to comply with
Company’s standard employee policies and practices in effect from time to time.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

During the period of employment pursuant to this Letter Agreement, the Company
agrees to indemnify you in your capacity as an officer and director of the
Company and, to the extent applicable, each subsidiary of the Company, all to
the maximum extent permitted under Section 145 of the Delaware General
Corporation Law. In addition, you and the Company will execute the Company’s
standard form of indemnification agreement.

 

The waiver by either you or the Company of a breach of any provision of this
Letter Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by the breaching party. No waiver shall be valid
unless in writing and signed by either you or an authorized officer of the
Company, as the case may be.

 

This Letter Agreement is governed by and shall be construed in accordance with
the internal laws of the Commonwealth of Massachusetts. You and the Company
hereby consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts.

 

You and the Company are parties to that certain Confidentiality Agreement, dated
as of August 12, 2016 (the “CDA”).

 

This Letter Agreement sets forth the entire agreement and understanding between
the parties with respect to your employment with the Company and supersedes any
prior negotiations, agreements, understandings or arrangements, including any
agreement in principle or oral statement between the parties hereto, except for
the CDA, which remains in full force and effect. This Letter Agreement may be
amended only by a written agreement signed by both parties.

 

If you agree to the terms of this offer of employment, please sign below and
return this Letter Agreement to me. This offer is contingent upon the Company’s
receipt of a copy of this Letter Agreement (and the Obligations Agreement
attached as Exhibit B) signed by you, no later than September 21, 2016, after
which time this offer will be withdrawn. We are confident your employment with
the Company will prove mutually beneficial, and we look forward to having you
join us.

 

  Very truly yours,       /s/ Matthew A. Ebert   Matthew A. Ebert   General
Counsel and Corporate Secretary

 

ACCEPTED BY:       /s/ Wael Fayad   Name:  Wael Fayad   Dated: September 21,
2016  

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

Exhibit A

 

Form of Non-Qualified Stock Option Agreement

 

[Name]

[Address]

 

The [Compensation Committee of the] Board of Directors has approved a grant (the
“Grant”) of a Non-Qualified Stock Option (the "Option") to you to purchase
Common Stock of Enumeral Biomedical Holdings, Inc. (the "Company"). The Option
shall constitute and be treated at all times by you and the Company as a
“non-qualified stock option” for Federal income tax purposes and shall not
constitute and shall not be treated as an “incentive stock option” as defined
under Section 422(b) of the Internal Revenue Code of 1986, as amended.

 

You are granted an Option to purchase [—-] shares of common stock, $0.01 par
value per share, of the Company (the “Common Stock”) at the price of $[—] per
share which represents the Fair Market Value (as defined in the Company’s 2014
Equity Incentive Plan, as amended (the “Plan”_)) of the Common Stock on the date
of grant. This Grant is made as a matter of separate inducement and not in lieu
of any salary or other compensation for your services. The date of grant of this
Option is September [—], 2016.

 

Vesting. This Option may be exercised only to the extent it is vested. Subject
to you remaining employed by the Company or in the service of the Company on its
Board of Directors on the applicable vesting dates below, this Option shall vest
as follows:

 

·[————].

 

Duration of Option. Except as otherwise provided herein, this option may be
exercised for three (3) months after you cease serving as an employee of the
Company or a member of the Company’s Board of Directors, provided, however in
the event your termination of service is due to your death or disability, the
Option may be exercised for one year following such event. In no case, however,
may the Option be exercised after September [—], 2026.

 

Exercise of Option.

 

Right to Exercise. This Option is exercisable during its term in accordance with
the Vesting Schedule set out in Section 1.

 

Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the "Exercise Notice"), which shall
state the election to exercise the Option, the number of shares of Common Stock
in respect of which the Option is being exercised (the "Exercised Shares"), and
such other representations and agreements as may be required by the Company. The
Exercise Notice shall be completed by you and delivered to the Corporate
Secretary. The Exercise Notice shall be accompanied by payment of the aggregate
exercise price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate exercise price.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

No shares of Common Stock shall be issued pursuant to the exercise of this
Option unless such issuance and exercise comply with applicable laws. Assuming
such compliance, for income tax purposes the Exercised Shares shall be
considered transferred to you on the date the Option is exercised with respect
to such Exercised Shares.

 

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at your election:

 

·cash;

 

·check;

 

·consideration received by the Company under a cashless exercise program
implemented by the Company; or

 

·surrender of other shares of Common Stock which (i) in the case of shares of
Common Stock acquired upon exercise of an option, have been owned by you for
more than six (6) months on the date of surrender, and (ii) have a fair market
value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares.

 

Non-Assignability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during your lifetime only by you except in the case of your
disability, this Option may be exercised by your representative. The terms of
this Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

 

Incorporation of Provisions of the Plan. You acknowledge and agree that while
this Grant is not made pursuant to the Plan, it is the intention of the Company
for you to have all of the benefits and advantages of the Plan. Accordingly, the
terms and conditions of the Plan are incorporated by reference into this Grant
as if they had been stated herein with such the necessary modifications to the
terms and conditions of the Plan that are being incorporated by reference to
avoid inconsistencies between the Grant and the Plan; it being understood that
in the event or a direct conflict or contradiction between a term or condition
of the Grant and the Plan, the term or condition of the Grant shall control.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

Covenants. You hereby covenant and agree with the Company that if, at the time
of exercise of the Option, there does not exist a Registration Statement on an
appropriate form under the Securities Act of 1933, as amended (the “Act”), which
Registration Statement shall have become effective and shall include a
prospectus which is current with respect to the shares subject to the Option,
you shall make the representations (i) that you are purchasing the shares for
your own account and not with a view to the resale or distribution thereof, (ii)
that any subsequent offer for sale or sale of any such shares shall be made
either pursuant to (x) a Registration Statement on an appropriate form under the
Act, which Registration Statement shall become effective and shall be current
with respect to the shares being offered and sold, or (y) a specific exemption
from the registration requirements of the Act, but in claiming such exemption,
you shall, prior to any offer for sale or sale of such shares, obtain a
favorable written opinion from counsel for or approved by the Company as to the
applicability of such exemption and (iii) that you agree that the certificates
evidencing such shares shall bear a legend to the effect of the foregoing.

 

This Agreement and the provisions of the Plan, as incorporated by reference in
the Agreement, constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and you with respect to the subject matter hereof,
and may not be modified adversely to your interest except by means of a writing
signed by the Company and you. This Agreement is governed by the laws of the
State of Delaware.

 

This Agreement is not a contract of employment and the terms of your employment
shall not be affected hereby or by any agreement referred to herein except to
the extent specifically so provided herein or therein. Nothing herein shall be
construed to impose any obligation on the Company to continue your employment,
and it shall not impose any obligation on your part to remain in the employ of
the Company thereof.

 

By your acceptance hereof, you agree to reimburse the Company for any taxes
required by any government to be withheld or otherwise deducted and paid by the
Company in respect of the Grant. In lieu thereof, the Company shall have the
right to withhold the amount of such taxes from any other sums due or to become
due from the Company to you.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

 

By your signature and the signature of the Company's representative below, you
and the Company agree that the Option is granted under and governed by the terms
and conditions of this Agreement and the provisions of the Plan, as incorporated
by reference in this Agreement. You have reviewed the Plan and this Agreement in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understand all provisions of the Plan and
this Agreement. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Board of Directors upon any questions
relating to the Plan and Agreement. You further agree to notify the Company upon
any change in your residence address indicated below.

 



OPTIONEE   ENUMERAL BIOMEDICAL HOLDINGS, INC.                          
Signature     By: Kevin G. Sarney                 Title: Vice President of
Finance, Chief Accounting Officer and Treasurer

 



        Print Name           Residence Address  

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

 

Exhibit A

 

EXERCISE NOTICE

 

Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive, Suite 2000

Cambridge, MA 02140



 



 

(date)

 

Re: Non-Qualified Stock Option

 

Notice is hereby given pursuant to Section 3 of my Agreement that I elect to
purchase the number of shares set forth below at the exercise price set forth in
my Agreement:

 

  Stock Option dated:               Number of shares being purchased:          
    Option Exercise Price Per Share               Aggregate Option Exercise
Price    

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

I understand that the shares of Common Stock that I receive upon exercise of my
Option may not be freely tradable.

 

Further, I understand that, as a result of this exercise of rights, I will
recognize income in an amount equal to the amount by which the fair market value
of the shares of Common Stock exceeds the exercise price. I agree to report such
income in accordance with then applicable law and to cooperate with the Company
in establishing the withholding and corresponding deduction to the Company for
its income tax purposes.

 

I agree to provide to the Company such additional documents or information as
may be requested by the Company or required by law.

 

    (Signature)           (Name of Optionee)  

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

Exhibit B

 

OBLIGATIONS AGREEMENT

 

This Obligations Agreement (“Agreement”) is between the undersigned employee or
consultant (“I”, “me” or the “Executive”) and Enumeral Biomedical Holdings,
Inc., a Delaware corporation (with its subsidiaries, the “Company”) as of the
date set forth on the signature page to this Agreement. Capitalized terms used
in this Agreement and not defined herein shall have the meaning set forth on
Appendix A.

 

In consideration of my employment by or consulting relationship with the Company
and the compensation paid to me by the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, I
agree as follows:

 

1.1         Best Efforts. During the period of my employment by or consulting
relationship with the Company (the period of any such association, the “Term”),
I shall devote my business time, the amount as agreed between me and the
Company, and best efforts to the business of the Company, and I shall not engage
in any activities that will conflict with my obligations to the Company.

 

1.2         Compliance with Laws, Policies, etc. I agree that I will act at all
times during my employment, consulting relationship or other engagement by the
Company in a reputable manner and in conformance with all laws, rules and
regulations. I will, in performing my duties to the Company, and throughout the
period of my employment, consulting relationship or engagement by the Company,
(i) observe all of the Company’s policies delivered to me in writing or
published from time to time in any employee or policy manual which is circulated
generally by the Company, as the same from time to time are in effect and
generally applicable to similarly situated employees, consultants, directors,
officers or others, as the case may be, and (ii) observe a high standard of
integrity.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

2.           Confidential Information.

 

(a)         I acknowledge that, except to the extent otherwise provided below in
this Section 2(a) or in Section 2(b) hereof, all Confidential Information
disclosed to or acquired by me is a valuable, special, and unique asset of the
Company and I will hold such Confidential Information in trust for the Company’s
sole benefit. Except as otherwise provided below in this Section 2, I shall not,
at any time (including, without limitation, after the Term), use for myself or
others, or disclose or communicate to any person for any reason, any
Confidential Information without the prior written consent of the Company.
Notwithstanding anything in this Section 2(a) to the contrary, it is understood
that, except to the extent otherwise expressly prohibited by the Company, (A) I
may disclose or use Confidential Information in performing my duties and
responsibilities to the Company but only to the extent required or necessary for
the performance of such duties and responsibilities in the ordinary course and
within the scope of my association with the Company as an employee, consultant,
officer or manager, and (B) I may disclose any Confidential Information pursuant
to a request or order of any court or governmental agency, provided, however,
that I promptly notify the Company of any such request or order and provide
reasonable cooperation (at the Company’s expense) in the efforts, if any, of the
Company to contest or limit the scope of such request or order. Notwithstanding
the foregoing, nothing herein will prevent the Executive from having any
conversations with the U.S. Securities and Exchange Commission, and nothing
shall require Executive to report such conversations to the Company.

 

(b)         My obligations under Section 2(a) hereof as to Confidential
Information shall not apply to any Confidential Information which (i) is or
becomes publicly known (as demonstrated by written evidence provided by me)
under circumstances involving no breach by me of this Agreement or (ii) was or
is approved in writing for release by the Board of Managers of the Company.

 

3.           Absence of Conflicting Agreements; No Improper Disclosure or Use of
Materials. I understand that the Company does not desire to acquire from me any
trade secrets, know-how or confidential business information that I may have
acquired from others, and I agree that I shall not disclose or use such
information in connection with my employment or other engagement by the Company
in violation of my obligations to others. I represent that I am not bound by any
agreement or any other existing or previous business relationship which
conflicts with or prevents the full performance of my duties and obligations to
the Company during the course of my employment or other engagement by the
Company.

 

4.           Inventions; Assignment.

 

(a)         I hereby acknowledge and agree that those Assigned Inventions and
Proprietary Rights that are original works of authorship protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (the “Work Product”).

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

(b)        If any component of the Assigned Inventions or Proprietary Rights
either does not qualify as a “work made for hire” under U.S. copyright law, or
is subject to protection under patent, trademark, trade secret or other
intellectual property law, I hereby irrevocably and exclusively assign to the
Company all of my right, title and interest in and to any and all such Assigned
Inventions and Proprietary Rights. I agree to give the Company full and prompt
written notice and disclosure of any Assigned Invention or Proprietary Right and
agree to execute such instruments of transfer, assignment, conveyance or
confirmation and such other documents as the Company may request to evidence,
confirm or perfect the assignment of all of my right, title and interest in and
to any and all Assigned Inventions and Proprietary Rights. I hereby waive and
quitclaim to the Company any and all claims of any nature whatsoever that I may
now or hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

(c)        At the request of the Company, I will assist the Company in every
proper way (including, without limitation, by executing patent applications) to
obtain and enforce in any country in the world Proprietary Rights relating to
any or all Assigned Inventions. My obligation under this Section 4(c) shall
continue after the Term.

 

(d)        By this Agreement, I hereby irrevocably constitute and appoint the
Company as my attorney-in-fact for the purpose of executing, in my name and on
my behalf, (i) such instruments or other documents as may be necessary to
evidence, confirm or perfect any assignment pursuant to the provisions of this
Section 4 or (ii) such applications, certificates, instruments or documents as
may be necessary to obtain or enforce any Proprietary Rights in any country of
the world. This power of attorney is coupled with an interest on the part of the
Company and is irrevocable.

 

(e)        My obligation to assign Assigned Inventions and Proprietary Rights
shall not apply to any invention about which I can prove that: (i) the invention
was developed entirely on my own time and effort; (ii) no equipment, supplies,
facilities, resources, trade secrets or Confidential Information of the Company
were used in the development of the invention and (iii) the invention does not
result from any work otherwise performed by me for the Company.

 

(f)         I represent that the Inventions identified in the Appendix B, if
any, attached hereto comprise all of the Inventions that I have made or
conceived prior to my employment by or consulting relationship with the Company,
which Inventions are excluded from this Agreement. I understand that it is only
necessary to list the title of such Inventions and the purpose thereof but not
details of the Inventions itself. IF THERE ARE ANY SUCH INVENTIONS TO BE
EXCLUDED, THE UNDERSIGNED SHOULD INITIAL HERE; OTHERWISE IT WILL BE DEEMED THAT
THERE ARE NO SUCH EXCLUSIONS._________.

 

5.           Return of Documents and Property. Upon the termination of my
association with the Company as an employee, consultant, officer or director or,
if earlier, upon the request of the Company, I will promptly deliver to the
Company, all documents, all other tangible media (including all originals,
copies, reproductions, digests, abstracts, summaries, analyses, notes,
notebooks, drawings, manuals, memoranda, records, reports, plans,
specifications, devices, formulas, storage media, including software, and
computer printouts) and all other property in my actual or constructive
possession or control that contain, reflect, disclose or relate to any
Confidential Information, Assigned Inventions or Proprietary Rights or that is
owned or leased by the Company. I will destroy any related computer entries on
equipment or media not owned by the Company.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

6.           Covenant Not to Compete. Notwithstanding the provisions of Section
7 below, the Company agrees to permit the Executive to accept employment with a
Competing Organization after termination of the Executive's employment with the
Company, provided that the Executive's duties with that Competing Organization
during the one (1) year period after termination of the Executive's employment
with the Company (the “Post Employment Non Compete Period”), either directly or
indirectly, do not relate to any Competing Product or Service. The provisions of
this Section 6, and the provisions of Section 7(a) and 7(b) below, shall not
apply if the Executive’s employment is terminated without cause (unless the
Executive receives severance benefits in connection with such termination, in
which case the release agreement shall contain comparable non-compete and
non-solicitation provisions for the period covered by the severance benefits).

 

7.           Stipulations. As a material inducement to the Company's willingness
to employ the Executive, and in order to protect the Company's Confidential
Information and good will, the Executive agrees to the following stipulations:

 

(a)         During the Term and the Post Employment Non-Compete Period with the
Company, the Executive will not interfere with the customers or accounts of the
Company in such a manner as to solicit or divert business from the Company;

 

(b)         During the Term and the Post Employment Non-Compete Period after the
Executive's termination of employment with the Company, the Executive will not
render services, directly or indirectly, as an employee, consultant, director,
advisor or otherwise, to any Competing Organization with respect to a Competing
Product or Service; and

 

(c)         During the Term and the Post Employment Non-Compete Period, the
Executive will not solicit any of the Company's employees or consultants to
leave the employ of the Company.

 

8.           No Obligation of Employment. I understand my obligations under this
Agreement are independent of any employment or consulting relationship between
me and the Company and do not create or give rise to any obligation on the part
of the Company to maintain me in its employ. I acknowledge and agree that my
employment or other engagement by the Company is on an “at-will” basis, and
that, no other arrangement with the Company shall be construed to impose any
minimum or fixed term of employment or engagement.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

9.           Unique Nature of Agreement; Specific Enforcement. I agree and
acknowledge that the rights and obligations set forth in this Agreement are of a
unique and special nature and that the Company is, therefore, without an
adequate legal remedy in the event of my violation of any of the covenants set
forth in this Agreement. I agree, therefore, that, in addition to all other
rights and remedies, at law or in equity or otherwise, that may be available to
the Company, each of the covenants made by me under this Agreement (including,
without limitation, the covenants made by me pursuant to Sections 1, 2, 4, 5, 6
and 7 hereof) shall be enforceable by injunction, specific performance or other
equitable relief, without any requirement that the Company have to post a bond
or that the Company have to prove any damages. I hereby agree, in connection
with any action or proceeding to enforce any provisions of this Agreement, to
waive any claim or defense that the Company has an adequate remedy at law. I
recognize and agree that the enforcement of this Agreement is necessary to
ensure the preservation, protection and continuity of the confidential business
information, trade secrets and goodwill of the Company.

 

10.         Independent Counsel. I have been provided with an opportunity to
consult with my own counsel with respect to this Agreement.

 

11.         Miscellaneous.

 

11.1.      Notices. Any notice required or permitted to be given hereunder shall
be in writing and shall be deemed to be properly given on the date sent, if sent
by fax with confirmed receipt, or the date of postmark when sent by registered
or certified mail, return receipt requested, addressed to the address set forth
on the signature page or such other address as any party may give the other
notice of pursuant to this Section.

 

11.2.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof. Any action to enforce, arising out of, or relating
in any way to, any of the provisions of this Agreement shall be brought and
prosecuted in the state courts of the Commonwealth of Massachusetts or the
United States District Court for the District of Massachusetts and the parties
consent to the jurisdiction of said courts and to service of process by
registered mail, return receipt requested, or by any other manner provided by
law.

 

11.3.     Waivers; Amendments. No waiver of any right hereunder by the Company
or me shall operate as a waiver of any other right, or of the same right with
respect to any subsequent occasion for its exercise, or of any right to damages.
No waiver by the Company or me of any breach of this Agreement shall be held to
constitute a waiver of any other breach or a continuation of the same breach.
All remedies provided by this Agreement are in addition to all other remedies
provided by law, in equity or otherwise. This Agreement may not be amended
except in a writing signed by both the Company and me.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

11.4.     Severability; Reformation of Unenforceable Provisions. If any
provision of this Agreement shall be declared void or unenforceable by any
judicial or administrative authority, the validity of any other provisions and
of the entire Agreement shall not be affected thereby. If one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity or subject matter so as to be
unenforceable at law, such provision(s) shall be construed and reformed by the
appropriate judicial body by limiting and reducing it (or them), so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

 

11.5.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

11.6.     Prior Understandings. This Agreement represents the complete agreement
of the Company and me with respect to the transactions contemplated hereby and
supersede all prior and contemporaneous agreements and understandings.

 

11.7.     Headings. Headings in this Agreement are included for reference only
and shall have no effect upon the construction or interpretation of any part of
this Agreement.

 

11.8.     Sealed Instrument. This Agreement shall have the effect of an
instrument executed under seal.

 

11.9.     Survival. My obligations under this Agreement shall survive the
termination of my relationship with the Company.

 

11.10.   Assignment.  This Agreement shall be binding upon and inure to the
benefit of me, the Company and our respective heirs, successors and permitted
assigns. This Agreement may be assigned by the Company to any affiliate of the
Company and to any successor or assign of all or a substantial portion of the
Company’s business. I may not assign or transfer any or all of my rights or
obligations under this Agreement.

 

11.11.   Third Party Beneficiaries. The provisions of this Agreement shall be
for the exclusive benefit of the parties to this Agreement, and their respective
successors and assigns, and no third party is an intended beneficiary of, or
shall be entitled to rely on, the provisions of this Agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

IN WITNESS WHEREOF, I have executed and delivered this Obligations Agreement as
of this 21st day of September, 2016.

 

  /s/ Wael Fayad   Name:  Wael Fayad

 

ACCEPTED AND AGREED TO:

 

Enumeral Biomedical Holdings, Inc.

 

By: /s/ Matthew A. Ebert   Name: Matthew A. Ebert   Title: General Counsel and
Corporate Secretary  

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

 

Appendix A

 

“Assigned Inventions” shall mean (i) any and all Inventions that arise out of or
are based upon any Confidential Information and (ii) except to the extent
otherwise provided in Section 4(e), any and all Inventions that are made,
conceived, invented, discovered, originated, authored, created, learned or
reduced to practice by me, either alone or together with others, during the
Term, including without limitation any portion of the Term occurring prior to
the date of this Agreement. For purposes of this Agreement, the term
“Proprietary Rights” shall mean (x) any and all rights under or in connection
with any patents, patent applications, copyrights, copyright applications,
trademarks, trademark applications, service marks, service mark applications,
trade names, trade name applications, mask works, trade secrets and other
intellectual property rights with respect to Assigned Inventions and (y) the
goodwill associated with any and all of the rights referred to in the foregoing
clause (x).

 

“Competing Organization” means any person or organization, including the
Executive, that is engaged in, or that anticipates becoming engaged in,
researching, acquiring, producing, distributing, providing investigating,
developing, manufacturing, marketing, supervising, licensing or commercializing
a Competing Product or Service anywhere in the world.

 

“Competing Product or Service” means any product, process or service of any
person or organization other than the Company or any of its subsidiaries,
in existence or under active development, (i) which is identical to or
substantially the same as product, process, or service of the Company or any of
its subsidiaries, in existence or under active development, or about which the
Executive acquires Confidential Information. For the avoidance of doubt, with
respect to a product, “identical to or substantially the same as” shall mean a
product of similar mechanism of action and targeting a similar indication of a
product in existence or under active development by the Company and provided
that the identification of a target without further characterization or other
development activities will not be considered “in existence or under active
development.”

 

“Confidential Information” shall mean all trade secrets, proprietary
information, and other data and information, in any form, belonging to the
Company or any of its clients, customers, consultants, licensees, licensors,
dealers or affiliates, that is held in confidence by the Company, including,
without limitation, computer software, contracts, business plans and
arrangements, formulas, research papers, results and data compounds, cell lines,
tissue samples, non-public regulatory filings, laboratory and clinical data and
results, information regarding the biochemical processes customer, dealer and
vendor lists, marketing materials, financial information, compensation levels,
research, Assigned Inventions and Proprietary Rights (each as defined in this
Appendix A), information regarding any aspect of the Company’s intellectual
property position, information regarding any existing or proposed acquisition,
strategic alliance or joint venture, information regarding prices or costs of
the Company’s products or services, and any other information identified or
treated as confidential by the Company or any of its clients, customers,
vendors, dealers, consultants, licensees or affiliates.

 

200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

  

“Inventions” shall mean all inventions, improvements, developments, concepts,
ideas, expressions, processes, prototypes, plans, drawings, designs, models,
formulations, specifications, methods, techniques, shop-practices, discoveries,
innovations, creations, technologies, formulas, algorithms, data, computer
databases, reports, laboratory notebooks, papers, writings, photographs, source
and object codes, software programs, other works of authorship, and know-how and
show-how (including all records pertaining to any of the foregoing), whether or
not reduced to writing and whether or not patented or patentable or registered
or registrable under patent, copyright, trademark or similar laws.

 



200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

[tlogo_ex10-8.jpg]

 

Appendix B

 

TITLE/PURPOSE OF INVENTIONS

 

The following is a complete list of all Inventions and the purpose of those
Inventions:

 



    x No Inventions                 See Below







  



200 CambridgePark Drive  ·  Suite 2000  ·  Cambridge, MA 02140  ·  O: 617.945.9146

